Case 1:14-cr-03609-JB Document 191 Filed 02/26/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
VS. CR. NO. 14-3609 JB
BENTLEY STREETT,

Defendant.

UNOPPOSED MOTION TO CONTINUE SENTENCING AND EXTEND DEADLINE
FOR FILING OBJECTIONS TO PRESENTENCE REPORT
AND SENTENCING PLEADINGS

COME NOW Defendant Bentley Streett, by and through his counsel of record, Martin Lopez
Ill, P.C. (Martin Lopez III) and moves this Court for an Order to Continue Defendant’s Sentencing
Hearing of March 28, 2019 and Extending Deadlines for Defendant’s Filing of Objections to the
Presentence Report due on February 28, 2019 and Sentencing Pleadings until this Court files its
Memorandum Opinion regarding Defendant’s Motion to Dismiss or by subsequent order.

AS GROUNDS, Defendant would state as follows:

1. On December 7, 2018 Defendant Streett entered a guilty plea to Counts 2, 3, 4, 5, 6, 7, 8
and 11 of the Second Superseding Indictment charging him with Count 2: Travel to Engage in Illicit
Sexual Conduct'in violation of 18 U.S.C. § 2423(b); Counts 3 and 4: Production of a Visual
Depiction of a Minor Engaging in Sexually Explicit Conduct in violation of 18 U.S.C. §§ 2251(a),
(e), and 2256; Counts 5, 6 and 7: Production of a Visual Depiction of a Minor Engaging in Sexually
Explicit Conduct in violation of 18 U.S.C. §§ 2251(a), (e), and 2256; Count 8: Distribution of Visual
Depictions of Minors Engaged in Sexually Explicit Conduct in violation of 18 U.S.C. §§ 2252(a)(2),
2252(b)(1), and 2256; and Count 11: Possession of Child Pornography in violation of 18 U.S.C. §§
2252A(a)(5)(B), (b)(2), and 2256. (Doc. 185).

2. On January 17, 2019 the Court set the sentencing hearing in this matter for March 28,
2019. (Doc.186.)
Case 1:14-cr-03609-JB Document 191 Filed 02/26/19 Page 2 of 3

3. On February 14, 2019 the U.S. Probation Office disclosed Mr. Streetts’ presentence
investigation report (“PSR”), making all objections to the PSR and sentencing-related filings in this
case due on February 28, 2019. (Doc. 188).

4.FRCP 32 (f)(1) sets the time to object to the report as: “Within 14 days after receiving the
presentence report , the parties must state in writing any objections, including objections to material
information , sentencing guideline ranges, and policy statements contained in or omitted from the
report.”

5. Defendant Streett is housed in the Santa Fe County Detention Center, making it difficult
for counsel to meet with Mr. Streett to discuss the presentence report, his objections to the PSR, if
any, and sentencing pleadings adequately. The schedule of undersigned counsel has been such that
he needs additional time to file objections, if any. Given undersigned counsel’s current schedule,
he will not have adequate time prior to the February 28, 2019 deadline to review the presentence
report with Mr. Streett, prepare and file objections, if any, and submit the requested sentencing
pleadings for the Court’s consideration.

6. Based on the aforementioned facts and circumstances, counsel for Defendant Streett
hereby respectfully requests the Court extend the deadline for filing of objections to the presentence
report and senter:cing-related pleadings until after the Court enters its Memorandum Opinion to
Defendant’s Motion to Dismiss or by subsequent order.

7. A failure to continue the sentencing hearing and deadlines will prevent Defendant and the
Government from preparing this matter fully and adequately. This would result in a miscarriage of
justice as described in 18 U.S.C. §3161(h)(7)(B)(iv). See USA v. Toombs, 574 F.3d 1262 (10" Cir.
2009). For the same reasons, the ends of justice and the best interests of the public will be furthered
by the relief requested herein.

8. Undersigned Counsel for Defendant Streett contacted Assistant U.S. Attorney Sarah Jane

Mease seeking her concurrence and she does not oppose this motion or the time limits requested.
Case 1:14-cr-03609-JB Document 191 Filed 02/26/19 Page 3 of 3

WHEREFORE, based upon the information and reasons described above, Defendant
Bentley Streett respectfully requests this Court to Order that the March 28, 2019 sentencing hearing
be vacated and continued, the deadline for filing objections to the presentence report be vacated and
continued, and sentencing pleadings in this matter be continued until after this Court has entered its
Memorandum Opinion on Defendant’s Motion to Dismiss or by subsequent order of the Court.

Respectfully submitted,

MARTIN LOPEZ, III
A Professional Corporation

Electronically filed February 26, 2019
Martin Lopez, IH

Attorney for Defendant Streett
1500 Mountain Rd. N. W.
Albuquerque, New Mexico 87104
Tele: (505) 243-2900

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 26th_ of February, 2019, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing to the following:

Sarah Jane Mease
Assistant U. S. Attorney

E-Mail: sarah.mease@usdoj.gov

Electronically filed February 26, 2019
Martin Lopez, III
